*1043ORDER
The opinion filed June 9,1999, is amended as follows:
On slip opinion page 6025 (180 F.3d 1022, 1029), footnote 8 is amended to read as follows:
8. The evidence in the district court was that during the period from August 1, 1981, to March 1, 1986, 3,573 judicial bypass petitions were filed in the Minnesota courts. The majority of these petitions were filed in three metropolitan counties, where courts scheduled bypass hearings on a regular basis and had procedures in place for hearing emergency petitions. The courts in non-metropolitan counties were acquainted with the statute and, for the most part, applied it conscientiously. Typically, a minor waited only two or three days to schedule a petition hearing. See Hodgson v. Minnesota, 497 U.S. 417, 440-42, 110 S.Ct. 2926, 111 L.Ed.2d 344.
On slip opinion page 6025 (180 F.3d at 1029, left-hand column), at the end of the first complete paragraph, add a new sentence: “The Court, however, has never considered a facial challenge to a judicial bypass provision without specific time limits and containing only a general directive to the courts to proceed expeditiously.”
On slip opinion page 6026 (180 F.3d at 1029, right-hand column), at the end of the carryover paragraph (ending with “Hodson has little bearing on the status of § 36-2152(D).”), add a new footnote 9, as follows:
9. Hodgson also was an as applied challenge to Minnesota’s judicial bypass statute. See Hodgson v. Minnesota, 648 F.Supp. 756, 770 (D.Minn.1986) (“Second, plaintiffs contend that even with the judicial bypass procedure of sub. 6 incorporated as subd. 2(c) by virtue of this court’s temporary restraining order .... § 144.343(2)-(7), as applied in Minnesota, unduly burdens the fourteenth amendment due process rights of pregnant minors.”) (emphasis added). See also id. at 766 (“The court heard testimony of judges who collectively have adjudicated over 90 percent of the parental notification petitions filed since August 1, 1981.”); Hodgson, 497 U.S. at 430, 110 S.Ct. 2926 (the as-applied challenge was decided only after a five-week trial). As stated at the beginning of our opinion, we deal here with a challenge to the facial validity of the Arizona statute.
Renumber the remaining footnotes accordingly.-
With the foregoing amendments the panel has voted to deny the petition for rehearing. A judge of the court called for rehearing en banc, but the call failed to receive a majority of the votes cast by the nonrecused active judges of the court. The petition for rehearing and the petition for rehearing en banc are denied.